Citation Nr: 0311166	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-22 090 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Reiter's syndrome or 
other chronic pathology of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in February 2000.  Thereafter, in June 
2001, he was afforded a hearing at the RO before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings have been associated with the claims folder.

When the case was before the Board in September 2001, it was 
remanded to the RO for further action.  The case was returned 
to the Board in March 2003.


REMAND

By letters dated April 5, 2002, and June 5, 2002, the RO 
attempted to comply with the notification requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2002), 
by informing the veteran of the evidence and information 
needed to substantiate his claim, the evidence and 
information that he should submit, and the assistance that VA 
would provide in obtaining evidence and information on his 
behalf.  In these letters, the RO also informed the veteran 
that he would be afforded a period of 30 days in which to 
submit the additional evidence and information and that his 
claim would be decided on the current record, as well as the 
results of a VA examination it would schedule in response to 
the Board's remand, if the requested evidence and information 
were not received within the 30 days allotted.  

The 30 day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).    

Thus, the record reflects that the veteran has not been 
afforded the one year period in which to submit the evidence 
and information requested by the RO, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.	The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The 
letter should specifically request the 
veteran to submit any medical evidence 
in his possession or that he is able 
to obtain, which shows a link between 
his claimed disability and his period 
of active military service.  
	W
ithin the same letter, the RO should 
also inform the veteran that 
additional VA examination is currently 
necessary in order to establish 
whether the veteran is entitled to 
service connection for Reiter's 
syndrome or other chronic pathology of 
the feet.  In this regard, the veteran 
should specifically be requested to 
indicate whether he is willing to 
report for a VA examination.  

The RO must inform the veteran that 
the requested information and evidence 
must be received within one year of 
the date of the RO's letter.  

2.  	Thereafter, the RO should undertake any 
development required to comply with the notice 
and duty to assist requirements of the VCAA, to 
include, if the veteran indicates he is willing 
to appear for a VA examination, making 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
examination by a physician with appropriate 
expertise to determine the extent and etiology 
of any currently present foot disorders, to 
include any Reiter's syndrome of the feet.  If 
feasible, this examination should be conducted 
by a physician who has not previously examined 
or treated the veteran.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  He should be given 
notice of the consequences of failure to report 
for the examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the examination, the 
claims folder should include clear documentation 
of his failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested cancellation or 
postponement and rescheduling of the 
examination.  The claims folder, to include a 
copy of this Remand and any additional evidence 
secured, must be made available to and reviewed 
by the examiner prior to completion of the 
examination report, and the examination report 
must reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.
	Based on the results of the examination and the 
review of the claims folder, the physician 
should provide an opinion with respect to each 
currently present disorder of the feet, to 
include any Reiter's syndrome of the feet, as to 
whether it is at least as likely as not that the 
disorder had its onset during the veteran's 
active service, was manifested within one year 
of the veteran's discharge from service or is 
etiologically related to the veteran's active 
service.  The rationale for all opinions 
expressed must also be provided.

3.  	The RO should then readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


